. Judgment unanimously affirmed. Memorandum: The transcript of defendant’s sentencing indicates that the court in imposing sentence stated that defendant was to serve “an indeterminate term, the minimum of which will be seven years and the maximum of which will be twenty-one years.” We note, however, that the commitment papers in the county clerk’s file set forth the minimum term as “seven and one half years.” The People concede that the sentencing transcript correctly reflects the court’s sentence. All records which have incorrectly recorded the sentence should be amended to state properly the court’s directive. (Appeal from judgment of Monroe County Court, Bergin, J. — manslaughter, first degree.) Present — Callahan, J. P., Doerr, Boomer, Green and Schnepp, JJ.